       Case 1:20-cv-00686-JCH-LF Document 16 Filed 08/12/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

JOLEEN YOUNGERS,

             Plaintiff,

v.                                                           No. CV 20-686 JCH/CG

BHC MESILLA VALLEY
HOSPITAL, LLC., et al.,

             Defendants.

                 ORDER VACATING INITIAL SCHEDULING ORDER
                          AND RULE 16 HEARING

      THIS MATTER is before the Court on notice that this case has been reassigned.

IT IS THEREFORE ORDERED that the Rule 16 Scheduling Conference and all

associated deadlines set forth in the Court’s Scheduling Order, (Doc. 12), are hereby

VACATED.

      IT IS SO ORDERED.

                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
